El Juez Asociado Su. Fraítoo Soto,
emitió la opinión del tribunal.
Mercedes Gordís y Lugo, viuda de Gervasio Gómez y García, cedió a Isabel Lugo y Lugo todos los derechos y acciones que tenía y podían corresponderle, ya por ganan-ciales o por su cuota usufructuaria, en los bienes que a su fallecimiento dejó su consorte Gómez y García.
En las operaciones de partición y división de dichos bie-nes la cesionaria estuvo representada y, por convenio de todos los interesados, se le asignó en plena propiedad un capital en efectivo de doscientos dólares en pago del dere-cho de usufructo que le fue cedido. En el mismo documento compareció Pedro Clausells y Armstrong a quien, como cesionario de otros herederos y para pago de deudas, se le adjudicó un condominio de cierta finca rústica denominada £ÍE1 Retiro,”. Dicho condominio fué a su vez transferido al recurrente, quien habiendo presentado a] registro la "es-critura de partición el registrador verificó la inscripción del referido condominio con la siguiente reserva:
"Sin perjuicio del derecho de los menores Carlos Manuel y Manuel Badillo Gómez y Gordís en la cuota usufructuaria cedida por su madre Mercedes Gordís y Lugo a favor de Sabad Lugo y Lugo.”
No conforme el recurrente con la reserva que el registra-dor hace constar en su nota, ha establecido el presente re-curso, solicitando se haga la inscripción sin reserva ni de-fecto alguno.
El registrador no menciona en su nota el precepto o ra-zón legal en que pudiera fundarse ni ha presentado ale-gato para sostenerla. De todos modos, la calificación del registrador no presenta cuestión alguna que resolver. ■ La sección 12 de la ley para modificar y derogar ciertos artícu-los del Código Civil, aprobada en marzo 9, 1905, autoriza satisfacer al cónyuge viudo su parte de usufructo en un ca*869pital en efectivo, .y además se trata de un derecho enajena-ble.
Por lo expuesto, la nota del registrador debe revocarse y verificarse la inscripción solicitada sin la reserva qne se hace constar en la misma.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.